United States Court of Appeals
                     For the First Circuit


No. 10-1442

                    BENJAMÍN BERRÍOS-ROMERO,

                      Plaintiff, Appellant,

                               v.

          ESTADO LIBRE ASOCIADO DE PUERTO RICO, ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Marcos E. López, U.S. Magistrate Judge]


                             Before

                       Lynch, Chief Judge,
              Torruella and Lipez, Circuit Judges.


     Guillermo Ramos Luiña for appellant.
     Susana I. Peñagarícano-Brown, Assistant Solicitor General,
with whom Irene S. Soroeta-Kodesh, Solicitor General, Leticia
Casalduc-Rabell, Acting Deputy Solicitor General, and Zaira Z.
Girón-Anadón, Acting Deputy Solicitor General, were on brief, for
appellees.



                         April 27, 2011
          LYNCH, Chief Judge.            Benjamín Berríos-Romero, a Puerto

Rican prisoner convicted of second degree murder in 1993 and

violation of a domestic relations restraining order in 2010, filed

a federal civil rights action under 42 U.S.C. § 1983.               He alleged

his constitutional rights were violated by a June 25, 2008 decision

of the Administration of Corrections that he was ineligible under

Puerto Rican law for pre-parole community-based diversion programs.

          The    exact    nature    of    Berríos-Romero's       constitutional

claims is unclear.        As we understand it, he argues he has a

constitutional right to rehabilitation and treatment, and that such

rehabilitation and treatment must be carried out not in a prison,

but in a community-based setting because Puerto Rican law grants

him that entitlement.       His basic contention is that Puerto Rican

law   created    a     liberty     interest      in   such   community-based

rehabilitation       programs    because    it    created    a     "justifiable

expectation" or "implicit promise" of conditional liberty.                 See

Sandin v. Connor, 515 U.S. 472 (1995); Bd. of Pardons v. Allen, 482

U.S. 369 (1987).       His primary federal claim is that a denial of

that alleged entitlement violates his procedural and substantive

due process rights.      He also makes an equal protection claim.

          The district court dismissed the federal claims on the

ground that Puerto Rican law granted him no such protected liberty

interest and dismissed the pendent state claims without prejudice.

The court also reasoned, inter alia, that under Sandin, there was


                                     -2-
no protected, state-created liberty interest for constitutional

purposes   because     Berríos-Romero      had   not   even   pled   that   the

deprivation     of    community     placement     "imposes     atypical     and

significant hardships on [him] in relation to ordinary incidents of

prison life."        Sandin, 515 U.S. at 484; see also Wilkinson v.

Austin, 545 U.S. 209, 223 (2005).          We affirm, albeit on different

grounds.

           The Puerto Rican Court of Appeals (PRCA) on March 24,

2009 issued a decision that requires that we dismiss both the

federal and pendent state claims with prejudice. Berríos Romero v.

Administración de Corrección, KLRA 2008-00955, 2009 WL 1522663

(P.R. Cir. Mar. 24, 2009).        The PRCA engaged in judicial review of

the same administrative decision of the prison authorities which is

at issue in the federal litigation and affirmed that decision.               It

held that Berríos-Romero was properly excluded from participation

in the community diversion programs, which are offered only to

those qualifying under P.R. Laws Ann. tit. 4, § 1136a.1

           Because the PRCA held he has no entitlement to the relief

he seeks under Puerto Rican law, his federal due process claims

fail, even if we were to accept his dubious argument that the

proper inquiry turns on state statutes and regulations.              His claim



     1
          The PRCA also held that Berríos-Romero was ineligible for
a diversion procedure, as he claimed he was, under Article 3.6 of
the Domestic Abuse Prevention and Intervention Act, P.R. Laws Ann.
tit. 7, § 636.

                                     -3-
is barred by issue preclusion under the doctrine of res judicata.

See Puerto Ricans for P.R. Party v. Dalmau, 544 F.3d 58, 69 (1st

Cir. 2008) ("Issue preclusion, or collateral estoppel, 'forecloses

relitigation   in   a   subsequent   action   of    a    fact   essential   for

rendering a judgment in a prior action between the same parties,

even when different causes of action are involved.'" (quoting

Gener-Villar v. Adcom Grp., Inc., 417 F.3d 201, 205-06 (1st Cir.

2005) (per curiam)).

          It is clear, applying principles of Puerto Rican res

judicata law, as we must, that Berríos-Romero's federal claims are

barred by the March 2009 PRCA decision.            Under Puerto Rico issue

and claim preclusion law, P.R. Laws Ann. tit. 31, § 3343, there

must be "the most perfect identity between the things, causes, and

persons of the litigants."     Cruz-Berrios v. Gonzalez-Rosario, 630

F.3d 7, 11 (1st Cir. 2010).     The general principles are familiar.

See Dalmau, 544 F.3d at 69; Breneman v. U.S. ex rel FAA, 381 F.3d

33, 38 (1st Cir. 2004).      The PRCA issued a final judgment on the

merits and Berríos-Romero did not appeal.               There was sufficient

identicality of the parties: the plaintiff and the defendant prison

administrators.     And there is sufficient identicality between the

causes of action, as both are concerned with the same determination

by the prison authorities that Berríos-Romero was ineligible for

the programs in which he wishes to participate.




                                     -4-
           Berríos-Romero does not dispute any of this; rather he

relies on an exception for situations in which a party was denied

a fair opportunity to litigate his claims.              See Baez-Cruz v.

Municipality of Comerio, 140 F.3d 24, 30-31 (1st Cir. 1998).

However,   his    argument   that    there    are    limitations     on   the

presentation of evidence and cross examination of witnesses in

prison administrative proceedings misses the point.                 The PRCA

decision is based on its interpretation of Puerto Rican law and on

the record of his conviction.

           Berríos-Romero also argues that we are precluded from

even considering the dispositive March 2009 PRCA decision for two

reasons.   First, he argues that the defendants failed to put an

English copy of the relevant PRCA decision into the record until

the appeal, so we should ignore it.          Second, he argues that the

defendants waived their res judicata argument as to this PRCA

decision because the defendants failed to argue to the district

court that this decision was res judicata.          Neither is persuasive.

           The first argument is mistaken for several reasons.             A

decision of a sister court is a proper matter of judicial notice.

Lamar v. Micou, 114 U.S. 218, 223 (1985) ("The law of any state of

the   Union,   whether   depending   upon    statutes   or   upon   judicial

opinions, is a matter of which the courts of the United States are

bound to take judicial notice, without plea or proof."); see also

Rodi v. New Eng. Sch. of Law, 389 F.3d 5, 12 (1st Cir. 2007); Getty


                                     -5-
Petroleum Mktg. v. Capital Terminal Co., 391 F. 3d 312, 320 (1st

Cir. 2004).    We are taking judicial notice of law, not of fact.

Thus, even when a copy of a judicial decision is placed in the

record, it is not "evidence" nor is it fact.   We may take judicial

notice of law at any time.   We certainly would have taken notice of

the opinion had the PRCA decision been issued while this federal

case was on appeal.

          The question is whether we should take judicial notice

here, given the negligence of defense counsel in not complying with

the local rule that decisions in Spanish from the Puerto Rican

courts should be translated into English if they are to be used in

federal court.   See D.P.R. Civ. R. 5(g) ("All documents not in the

English language which are presented or filed, whether as evidence

or otherwise, must be accompanied by a certified translation into

English prepared by an interpreter certified by the Administrative

Office of the United States Courts."); cf. 48 U.S.C. § 864 ("All

pleadings and proceedings in the United States District Court for

the District of Puerto Rico shall be conducted in the English

language.").     District court counsel for defendant failed to

provide an English copy to the district court in violation of the

local rule; however, appellate counsel has remedied this error and

we see no reason to ignore the decision of the Puerto Rican courts

simply to punish the derelictions of district court counsel.




                                 -6-
            More serious is the objection that this March 2009 PRCA

decision was not argued to the district court as a basis for res

judicata.    Still, res judicata was raised by the defendants by

motion as to an earlier PRCA decision affirming the administrator's

decision to deny Berríos-Romero's release on parole.2       The PRCA

decision to which we now grant res judicata effect was, however,

referenced in the plaintiff's complaint and to the district court.

We see no reason to ignore the PRCA claim.

            Strong considerations of comity lead us to apply res

judicata here.   The courts of Puerto Rico have found that Berríos-

Romero simply does not have any right under Puerto Rico law to

enter pre-release community-based programs.       The choices as to

those best suited for pre-release community-based rehabilitation

programs are policy choices for Puerto Rico.

            This leaves one final claim.   We agree with the district

court's dismissal of Berríos-Romero's equal protection claim.    His

complaint is inadequate in pleading that there is a gender based

differential in access to pre-release community-based treatment

programs.    He has not pled the needed facts to give substance to

his bare bones claim.      It is not enough to use boiler plate

language merely asserting plaintiff is "similarly situated in all

respects."    Barrington Cove Ltd. P'ship v. R.I. Hous. & Mtg. Fin.



     2
          The correctness of the district court's decision to deny
res judicata on the basis of that decision is not argued to us.

                                 -7-
Corp., 246 F.3d 1, 7 (1st Cir. 2001).   Further, the PRCA opinion

demonstrates Berríos-Romero is not so similarly situated.

          The dismissal of the federal claims is affirmed; the

dismissal of the state claims is altered to be with prejudice.

Costs are awarded to defendants.




                               -8-